DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 07/05/2022 together with the examiner’s amendment are sufficient to overcome all previous rejections and or objection. All rejection and/or objection have been herein withdrawn.
	Since claim 16 is allowable, claims 27-29 are not considered as withdrawn and rejoined for examination.

This application is in condition for allowance except for the presence of claims 1-15 directed to invention non-elected without traverse.  Accordingly, claims 1-15 have been cancelled.

Claims 16-20, 22-30 and 32 are pending and under examination.
 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Glenn Boisbrun on 08/23/2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 16, claim 16 is amended as:
16.	A tablet, consisting of:
	a cannabinoid in a solid form;
	mesoporous silica in a solid form mixed with said cannabinoid to form a dry powdery activated cannabinoid controlled release compound;
	sodium croscarmellose, microcrystalline cellulose (MCC) and a lubricant mixed with said activated cannabinoid controlled release compound; and
	a terpenoid added to and homogenized with said activated cannabinoid controlled release compound.

Claim 17, line 2, replace “hosting compound” by ---mesoporous silica---.
Claim 19, line 1, replace “hosting compound” by ---mesoporous silica---.
                Line 2, replace “hosting compound” by ---mesoporous silica---.
Claim 20, cancel claim 20.
Claim 22, cancel claim 22.
Claim 23, line 1, replace “claim 22” by ---claim 16---.
Claim 24, cancel claim 24.
Claim 25, line 1, replace “claim 24” by ---claim 16---.
Claim 27, line 1, replace “table” by ---tablet---.
Claim 32, line 2, replace “hosting compound” by ---mesoporous silica---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the amended claim is narrowed down by reciting “consisting of”, and there is no specific teaching to render applicant’s claimed invention obvious. Since there is no other outstanding issue remaining, claims 16-19, 23, 25-30 and 32 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16-19, 23, 25-30 and 32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/           Primary Examiner, Art Unit 1613